JOANOS, Judge.
We have reviewed the record and briefs in this workers’ compensation appeal and find that there is competent substantial evidence to support the deputy commissioner’s (DC) order, except that portion awarding payment of Dr. Stillman’s and Dr. Crown’s medical bills.
The DC failed to make a determination that Dr. Stillman’s and Dr. Crown’s failure to file medical reports was excused or waived. On remand, it is necessary for the DC to determine if good cause or waiver to excuse the non-compliance with the reporting requirements of section 440.13(1), Florida Statutes (1981) existed. Otherwise, the medical bills of Dr. Stillman and Dr. Crown should be disallowed. Olson v. Wagner, 390 So.2d 1247 (Fla. 1st DCA 1980).
Accordingly, the order is AFFIRMED in part, REVERSED in part and REMANDED for proceedings consistent with this opinion.
SHAW and WIGGINTON, JJ., concur.